*388ORDER OF DISMISSAL
PER CURIAM.
This cause is before the Court on a motion to dismiss the appeal initiated herein by notice of appeal filed April 3,1978. Due to the necessity to expedite review of the validity of bond proceedings, by order filed April 26, 1978, the Court denied appellant’s motion for extension of time to file a brief and an appendix prescribed by Florida Rules of Appellate Procedure 9.110(i). On May 4, 1978, appellees filed their motion to dismiss asserting (i) the appeal was not timely filed, (ii) the appeal is frivolous, and (iii) the failure to file a brief or an appendix within the time prescribed by Florida Rules of Appellate Procedure 9.110(i).
Upon consideration of the motion to dismiss:
(1) We find said appeal to have been timely filed due to the inclusion of a weekend and a legal holiday in the computation of time.
(2) There is no basis for a decision that the appeal is frivolous or taken merely for delay.
(3) Due to the failure of appellant to file a brief or an appendix within the time prescribed by Florida Rules of Appellate Procedure 9.110(i), there is nothing before this Court which provides us with a basis to review the merits of the appeal.
Consequently, the motion to dismiss for failure to file a brief or an appendix within the time prescribed by Florida Rules of Appellate Procedure 9.110(i) is granted, and the appeal is dismissed.
It is so ordered.
OVERTON, C. J., and SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, J., concurs with an opinion.
BOYD and HATCHETT, JJ., dissent.